Citation Nr: 1123299	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  07-30 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to July 1972, with additional service in the Army Reserves and Mississippi Army National Guard.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that declined to reopen the Veteran's previously denied claims for service connection for hypertension and a bilateral knee disability.  In January 2010, this matter was remanded by the Board for further development.

The issue of entitlement to service connection for a bilateral knee disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not timely appeal a September 2004 rating decision that denied service connection for hypertension and a knee disability or a June 2005 rating decision that denied those claims.

2.  With regard to the Veteran's claim for service connection for hypertension, evidence submitted since the June 2005 rating decision is cumulative or redundant, does not relate to an unestablished fact necessary to substantiate the Veteran's claim, and does not raise a reasonable possibility of substantiating the claim.

3.  With regard to the Veteran's claim for service connection for a knee disability, evidence submitted since the June 2005 rating decision, when considered with previous evidence of the record, relates to an unestablished fact necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  New and material evidence has been received to reopen the claim for service connection for a bilateral knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable disposition of the Veteran's request to reopen his previously denied claim for service connection for a knee disability, the Board finds that a discussion as to whether VA's duties to notify and assist the veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

With respect to the Veteran's request to reopen his previously denied claim for service connection for hypertension, upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (2007).

With regard to the Veteran's application to reopen a claim of entitlement to hypertension, in October 2006, prior to the initial adjudication of the claim, the Veteran was notified of the evidence not of record that was necessary to substantiate the claim.  He was told that he needed to provide the names of persons, agency, or company who had additional records to help decide his claim.  He was informed that VA would review his claim and determine what additional information was needed to process his claim, schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.

There is no allegation from the Veteran that he has any evidence in his possession that is needed for a full and fair adjudication of this claim.

The Veteran was given notice of what type of information and evidence he needed to substantiate a claim for an increased rating in October 2006.  It is therefore inherent in the claim that the Veteran had actual knowledge of the rating element of an increased rating claim.

Therefore, the Board finds that adequate notice was provided to the appellant prior to the transfer and certification of the Veteran's case to the Board and complied with the notice requirements.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).

Next, the statutes and regulations require that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA-authorized medical records; and, (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  38 C.F.R. § 3.159(c) (2010).

VA has a duty to obtain a medical examination if the evidence establishes (1) a current disability or persistent or recurrent symptoms of a disability, (2) an in-service event, injury, or disease, (3) current disability may be associated with the in-service event, and (4) there is insufficient evidence to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, service medical records from the Veteran's first period of service from July 1970 to July 1972 are unavailable.  In such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully providing the benefit of the doubt to the claimant.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board's analysis herein has been undertaken with this heightened duty in mind.  Pursuant to the Board's January 2010 remand, VA has requested and obtained the Veteran's Mississippi Army National Guard service medical records from his second period of service from February 1976 to February 1977.  Accordingly, the Board finds that VA substantially complied with the Board's remand directives in further developing the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).   In addition, all identified and authorized post-service medical records relevant to the issue on appeal have been requested or obtained.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.
The Board is also aware of the decision in Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding notice requirements for claims to reopen final decisions.  The Board finds no basis to remand this case to the RO for additional development.  Based on the notice already provided to the appellant cited above, which addresses both the requirements for reopening the claim for service connection for hypertension as well as the evidence required by the underlying claim, further amended notice to the appellant would not provide a basis to grant this claim.  The Board again observes that the appellant has made no showing or allegation that the content of the notice resulted in any prejudice to the appellant.

In sum, the Board finds the duty to assist and duty to notify provisions have been fulfilled and no further action is necessary under those provisions.

New and Material Evidence

A September 2004 rating decision denied the Veteran's claims for service connection for hypertension and a bilateral knee disability.  A June 2005 rating also decision denied those claims.  The Veteran did not file a timely appeal of either decision.  Although the RO declined to reopen the claims in an April 2007 rating decision, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 (1995).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the September 2004 and June 2005 rating decisions became final because the appellant did not file a timely appeal.
The claim for service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claims in July 2006.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  Only evidence presented since the last final denial on any basis will be considered, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the June 2005 rating decision, the evidence consisted of VA treatment records and a lay statement.  With respect to the Veteran's hypertension, the RO found that there was no evidence that his hypertension was incurred in or aggravated by his service.  With respect to the Veteran's knee disability, the RO found that there was no evidence of a current disability.

Evidence added to the record since the time of the last final decision includes additional VA treatment records, Army National Guard service treatment records, and statements in support of the Veteran's claim.

With respect to the Veteran's claim for service connection for hypertension, the Board finds that the evidence received since the last final decision is cumulative of other evidence of record and does not raise a reasonable possibility of substantiating that claim.

The Veteran has submitted new VA medical records showing treatment for and a diagnosis of hypertension.  However, he has not provided any new evidence showing in-service treatment for hypertension, or that any hypertension manifested to a compensable degree within one year following separation from active service.  Nor has he provided other clinical evidence suggesting a nexus between his current hypertension and his active service.

The Board finds that the VA medical records submitted in support of the Veteran's hypertension, while new in the sense that they were not previously considered by RO decision makers, are not material.  While those VA medical records show ongoing treatment for hypertension, earlier VA medical records showing treatment for hypertension were previously before the RO at the time of the September 2004 and June 2005 rating decisions.  Thus, the newly submitted VA medical records are cumulative of those considered at the time of the last final decision on this issue and do not relate to an unestablished facts necessary to substantiate the claim for service connection for hypertension.  That evidence therefore does not create a reasonable possibility of an allowance of the claim and is not material.

Neither may the claim be reopened on the basis of the Veteran's written statements relating his hypertension to his service.  That lay evidence is new but not material.  As a layperson without ostensible medical expertise, the Veteran is not competent to provide a diagnosis or opine on a matter requiring knowledge of medical principles.  Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of opining on matters requiring medical knowledge).  While the Veteran can attest to any hypertension that he currently experiences, he lacks the medical competence to relate those symptoms to any period of active duty.  Furthermore, his lay statements are cumulative of those considered at the time of the previous final denials.

Although the Veteran has submitted new evidence that was not before the RO in June 2005, the Board finds that new evidence is not material to his claim for service connection for hypertension and does not warrant reopening of that previously denied claim.  The new evidence does not provide competent evidence of a nexus between the Veteran's current hypertension and his time in service and does not create a reasonable possibility of an allowance of the claim.  Therefore, that new evidence is not material.  Thus, the claim for service connection for hypertension is not reopened and the benefits sought on appeal remain denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Conversely, the Board finds that, with respect to the Veteran's claim for service connection for a bilateral knee disability, the new evidence includes a November 2006 VA medical record that shows the Veteran's complaint of knee pain with an onset during his service and an April 2007 diagnosis of arthrosis of the knees.  The Board finds that the evidence received since the last final decision is new and material evidence and raises a reasonable possibility of substantiating that claim because it addresses previously unestablished facts, that the Veteran currently has a bilateral knee disability that a current knee disability may be related to his service.  That evidence is presumed credible for the purpose of determining whether it is material.

Therefore, the Board finds that new and material evidence sufficient to reopen the claim for service connection for a bilateral knee disability has been received.  New and material evidence having been submitted, the claim for service connection for a bilateral knee disability is reopened, and the appeal is granted to that extent only.


ORDER

New and material evidence sufficient to reopen the claim of entitlement to service connection for hypertension has not been submitted.  The claim is therefore denied.

New and material evidence having been received, the claim for service connection for a bilateral knee disability is reopened.  That claim is granted to that extent only.


REMAND

Additional development is needed prior to the disposition of the Veteran's claim for service connection for a bilateral knee disability.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

The Veteran contends that he has a bilateral knee disability that is related to his first period of service.  Service medical records from the Veteran's first period of service from July 1970 to July 1972 are unavailable.  Service medical records from other service from February 1976 to February 1977 do not appear to show any diagnosed knee disability.

VA medical records dated in April 2007 indicate a diagnosis of arthrosis of the knees.  In November 2006, he complained of knee pain with an onset during service when his knee joint "popped" out of place.  An April 2007 X-ray examination of the knees indicated some narrowing of the patellofemoral joint on the right side.  The medial and lateral joint space was fairly well-preserved.  Ossification was seen in the soft tissue anterior to the tibial tuberosity.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of a bilateral knee disability during his service, he is not competent to diagnose or to relate any current bilateral knee disability to his active service.  As any relationship remains unclear to the Board, the Board finds that a VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

It also appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in January 2009.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since January 2009.

2.  Schedule a VA examination to determine the nature and etiology of any current bilateral knee disability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a)  Diagnose any current bilateral knee disability.

(b)  Is it at least as likely as not (50 percent or more probability) that any bilateral knee disability was incurred in or aggravated by any period of active service?  The examiner must consider the Veteran's statements regarding the incurrence of a bilateral knee disability, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for 
Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


